Citation Nr: 0414101	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder claimed 
as a residual of spinal tap and cyst removal.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1961 and again from January 1962 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2000, the veteran testified during a videoconference 
hearing before the undersigned at the RO in St. Petersburg, 
Florida; a transcript of that hearing is of record.  The case 
was remanded in November 2000, for further development.

In August 2002, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
at that time filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.

In a statement received from the veteran and his attorney in 
April 2004, it was clearly determined that the veteran's 
attorney is now Mr. Krasnegor.  

In August 2002 the Board noted that the veteran's 
representative in July 2002 raised the issue of entitlement 
to service connection for a surgical scar of the back, and 
referred this issue to the RO for appropriate action.  As the 
record now before the Board does not indicate what action, if 
any, the RO took on the matter referred to it, the Board 
again refers this matter to the RO for appropriate action.

For reasons expressed below, this issue before the Board is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

The joint motion of October 2003, citing O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991), states that where, as here, the 
veteran's service medical records are presumed destroy, a 
remand is necessary to allow the Board to satisfy its 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  The 
joint motion notes a Board duty to advise the claimant to 
obtain other forms of evidence, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  Based on the joint motion, while 
successful efforts have already been undertaken by the VA to 
obtain service medical records pertinent to this claim, it 
appears that the Board is required advise the veteran to 
obtain other forms of evidence in support of his claim. 

Regarding the veteran's back disorder, pursuant to the 
Board's November 2000 remand, the veteran underwent a VA 
examination in March 2001.  The impression was chronic low 
back pain due to spinal age-related degenerative changes, 
with no discernable relationship to spinal anesthesia.  The 
examiner indicated that it was his opinion that the veteran's 
pain was unrelated to past surgical procedures.  A December 
2001 addendum was sought when the veteran's representative at 
that time indicated that the examiner had not reviewed the 
veteran's service medical records indicating cyst removal 
because those records were not located until after the 
examination.  The examiner indicated in the addendum that his 
opinion had not changed and that there was no discernable 
relationship between the veteran's back pain and surgical 
procedure. 

In May 2004, the veteran's attorney provided a medical report 
from "D.W.D., D.O."  This medical provider states that by 
"history", the veteran has had back pain since 1962, 
starting about three months after surgery for his pilonidal 
cyst.  The basis of this opinion is unclear.  Further, 
neither the RO nor the VA medical provider who evaluated the 
veteran's back in March 2001 has had an opportunity to review 
this new evidence.  Based upon the findings of the October 
2003 joint motion, the Board believes that it must return 
this case to the RO for additional development.
      
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include specific consideration of the 
medical evidence submitted directly to the Board.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This matter is hereby REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  In addition, 
as required by the October 2003 joint 
motion, page five, the RO should advise 
the veteran to obtain other forms of 
evidence in light of the fact that it 
appears that some of the veteran's 
service medical records are not 
available.  If no additional records are 
available, the veteran's attorney is 
asked to indicate this fact, in writing.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
are associated with the veteran's claims 
file, the RO should forward the veteran's 
claims file to the physician that 
examined him in March 2001.  Based on a 
review of evidence added to the file 
since March 2001 (to particularly include 
the May 2004 private medical report, the 
October 2004 joint motion, and the 
December 2001 addendum), the physician 
should provide a supplemental medical 
opinion addressing whether his prior 
opinion should be amended or reversed.  
The complete rationale for the requested 
supplemental opinion should be set forth.

If the physician that examined the 
veteran in March 2001 is no longer 
available or is unable to render the 
requested opinion without examining the 
veteran, the RO should arrange for the 
veteran to undergo VA examination at an 
appropriate medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests and studies 
deemed appropriate should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should expressly indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's back 
disability is the result of disease or 
injury incurred or aggravated during 
active military service from November 
1959 to September 1961 and again from 
January 1962 to August 1962.  All 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



